Exhibit 10.4

 

AGREEMENT RE: CHANGE IN CONTROL

 

This AGREEMENT RE: CHANGE IN CONTROL (this “Agreement”) is dated as of
January 16, 2009 and is entered into by and between Douglas C. Bryant
(“Executive”) and Quidel Corporation, a Delaware corporation (the “Company”).

 

Background

 

The Company believes that because of its position in the industry, financial
resources and historical operating results there is a possibility that the
Company may become the subject of a Change in Control (as defined below), either
now or at some time in the future.

 

The Company believes that it is in the best interest of the Company and its
stockholders to foster Executive’s objectivity in making decisions with respect
to any pending or threatened Change in Control of the Company and to assure that
the Company will have the continued dedication and availability of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control.
The Company believes that these goals can best be accomplished by alleviating
certain of the risks and uncertainties with regard to Executive’s financial and
professional security that would be created by a pending or threatened Change in
Control and that inevitably would distract Executive and could impair his
ability to objectively perform his duties for and on behalf of the Company.
Accordingly, the Company believes that it is appropriate and in the best
interest of the Company and its stockholders to provide to Executive
compensation arrangements upon a Change in Control that lessen Executive’s
financial risks and uncertainties and that are reasonably competitive with those
of other corporations.

 

With these and other considerations in mind, the Compensation Committee of the
Company has authorized the Company to enter into this Agreement with the
Executive to provide the protections set forth herein for Executive’s financial
security following a Change in Control.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, it is hereby
agreed as follows:

 

Agreement

 

1.             Term of Agreement.  This Agreement shall be effective as of the
date of Executive’s commencement of employment with the Company and, subject to
the provisions of Section 4, shall extend to (and thereupon automatically
terminate) one (1) day after Executive’s termination of employment with the
Company for any reason. No termination of this Agreement shall limit, alter or
otherwise affect Executive’s rights hereunder with respect to a Change in
Control which has occurred prior to such termination, including without
limitation Executive’s right to receive the various benefits hereunder.

 

--------------------------------------------------------------------------------


 

2.             Purpose of Agreement.  The purpose of this Agreement is to
provide that, in the event of a “Change in Control,” Executive may become
entitled to receive certain additional benefits, as described herein, in the
event of his termination under specified circumstances.

 

3.             Change in Control.  As used in this Agreement, the phrase “Change
in Control” shall mean:

 

(i)  Except as provided by subparagraph (iii) hereof, the acquisition (other
than from the Company) by any person, entity or “group”, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (excluding, for this purpose, the Company or its
subsidiaries, or any executive benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of forty percent (40%) or more of either the then outstanding
shares of common stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors; or

 

(ii)  Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (as of the date hereof the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors of the
Company, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders,
is or was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or

 

(iii)  Approval by the stockholders of the Company of a reorganization, merger
or consolidation with any other person, entity or corporation, other than

 

(1)  a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
another entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such other entity outstanding
immediately after such merger or consolidation, or

 

(2)  a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires forty percent (40%)
or more of the combined voting power of the Company’s then outstanding voting
securities; or

 

2

--------------------------------------------------------------------------------


 

(iv)  Approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or other disposition by
the Company of all or substantially all of the Company’s assets.

 

4.             Effect of a Change in Control.  In the event of a Change in
Control, Sections 6 through 13 of this Agreement shall become applicable to
Executive. These Sections shall continue to remain applicable until the third
anniversary of the date upon which the Change in Control occurs.  On such third
anniversary date, and provided that the employment of Executive has not been
terminated on account of a Qualifying Termination (as defined in Section 5
below), this Agreement shall terminate and be of no further force or effect.

 

5.             Qualifying Termination.  If following, or within thirty (30) days
prior to, a Change in Control Executive’s employment with the Company and its
affiliated companies is terminated, such termination shall be conclusively
considered a “Qualifying Termination” unless:

 

(a)           Executive voluntarily terminates his employment with the Company
and its affiliated companies.  Executive, however, shall  not  be considered to
have voluntarily terminated his employment with the Company and its affiliated
companies if, following, or within thirty (30) days prior to, the Change in
Control, Executive’s base salary is reduced or adversely modified in any
material respect, or Executive’s authority or duties are materially changed, and
subsequent to such reduction, modification or change Executive elects to
terminate his employment with the Company and its affiliated companies within
sixty (60) days following such reduction, modification or change after having
given the Company at least thirty (30) days notice of the same and a reasonable
opportunity to cure during such 30-day notice period.  For such purposes,
Executive’s authority or duties shall conclusively be considered to have been
“materially changed” if, without Executive’s express and voluntary written
consent, there is any substantial diminution or adverse modification in
Executive’s title, status, overall position, responsibilities, reporting
relationship, general working environment (including without limitation
secretarial and staff support, offices, and frequency and mode of travel), or
if, without Executive’s express and voluntary written consent, Executive’s job
location is transferred to a site more than twenty-five (25) miles away from his
place of employment thirty (30) days prior to the Change in Control.  In this
regard as well, Executive’s authority and duties shall conclusively be
considered to have been “materially changed” if, without Executive’s express and
voluntary written consent, Executive no longer holds the same title or no longer
has the same authority and responsibilities or no longer has the same reporting
responsibilities, in each case with respect and as to a publicly held parent
company which is not controlled by another entity or person.

 

(b)           The termination is on account of Executive’s death or Disability.

 

3

--------------------------------------------------------------------------------


 

For such purposes, “Disability” shall mean a physical or mental incapacity as a
result of which Executive becomes unable to continue the performance of his
responsibilities for the Company and its affiliated companies and which, at
least three (3) months after its commencement, is determined to be total and
permanent by a physician agreed to by the Company and Executive, or in the event
of Executive’s inability to designate a physician, Executive’s legal
representative. In the absence of agreement between the Company and Executive,
each party shall nominate a qualified physician and the two physicians so
nominated shall select a third physician who shall make the determination as to
Disability.

 

(c)           Executive is involuntarily terminated for “Cause.” For this
purpose, “Cause” shall be limited to only three types of events:

 

(1)         the willful and deliberate refusal of Executive to comply with a
lawful, written instruction of the Board of Directors, which refusal is not
remedied by Executive within a reasonable period of time after his receipt of
written notice from the Company identifying the refusal, so long as the
instruction is consistent with the scope and responsibilities of Executive’s
position prior to the Change in Control;

 

(2)         an act or acts of personal dishonesty by Executive which were
intended to result in substantial personal enrichment of Executive at the
expense of the Company; or

 

(3)         Executive’s conviction of any felony involving an act of moral
turpitude.

 

6.             Severance Payment.  If Executive’s employment is terminated as a
result of a Qualifying Termination, the Company shall pay Executive within
thirty (30) days after the Qualifying Termination a cash lump sum equal to two
(2) times the Executive’s Compensation (the “Severance Payment”).

 

(a)           For purposes of this Agreement, Executive’s “Compensation” shall
equal the sum of (i) Executive’s highest annual salary rate with the Company
within the three year period ending on the date of Executive’s Qualifying
Termination, plus (ii) a “Bonus Increment.” The Bonus Increment shall equal the
annualized average of all bonuses and incentive compensation payments paid to
Executive during the two (2) year period immediately before the date of
Executive’s Qualifying Termination under all of the Company’s bonus and
incentive compensation plans or arrangement.

 

(b)           [Intentionally Deleted.]

 

(c)           The Severance Payment hereunder is in lieu of any severance
payment that Executive might otherwise be entitled to from the Company in the

 

4

--------------------------------------------------------------------------------


 

event of a Change in Control under the Company’s applicable severance pay
policies, if any, or under any other oral or written agreement;  provided , 
however , that Executive shall continue to be entitled to receive the severance
pay benefits under the Company’s applicable policies, if any, or under another
written agreement if and to the extent Executive’s termination is not a
Qualifying Termination after, or within thirty (30) days prior to, a Change in
Control.

 

(d)           Notwithstanding any provision of this Agreement to the contrary,
if, at the time of Executive’s termination of employment with the Company,
Executive is a “specified employee” as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and one or more of the payments
or benefits received or to be received by Executive pursuant to this Agreement
(or any portion thereof) would become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code (the “Section 409A Taxes”) if provided at the time
otherwise required under this Agreement, no such payment or benefit will be
provided under this Agreement until the earlier of (a) the date which is six
(6) months after Executive’s “separation from service” or (b) the date of
Executive’s death, or such shorter period that, as determined by the Company, is
sufficient to avoid the imposition of Section 409A Taxes.  The provisions of
this Section 6(d) shall only apply to the minimum extent required to avoid
Executive’s incurrence of any Section 409A Taxes.  In addition, if any provision
of this Agreement would cause Executive to incur any penalty tax or interest
under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, the Company may reform such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.

 

7.           Additional Benefits.

 

(a)           In the event of a Qualifying Termination, any and all unvested
stock options of Executive shall immediately become fully vested and exercisable
and any and all restrictions on Executive’s restricted stock shall immediately
and automatically lapse (except as otherwise expressly agreed to, in writing, by
both parties, including whether prior to or after the execution of this
Agreement).

 

(b)           In the event of a Qualifying Termination, Executive shall be
entitled to continue to participate in the following executive benefit programs
which had been made available to Executive (including his family) before the
Qualifying Termination: group medical insurance, group dental insurance, and
group vision insurance. These programs shall be continued at no cost to
Executive, except to the extent that tax rules require the inclusion of the
value of such benefits in Executive’s income. The programs shall be continued in
the same way and at the same level as immediately prior to the Qualifying
Termination.  The programs shall continue for Executive’s benefit for two

 

5

--------------------------------------------------------------------------------


 

(2) years after the date of the Qualifying Termination;  provided ,  however ,
that Executive’s participation in each of such programs shall be earlier
terminated or reduced, as applicable, if and to the extent Executive receives
benefits as a result of concurrent coverage through another program.

 

(c)           In the event of a Qualifying Termination, Executive shall be
entitled to receive from the Company, upon such Termination, the sum of $25,000
to help defray legal fees, tax and accounting fees, executive outplacement
services, and other costs associated with transitional matters.

 

8.             Limitation on Payments.  Notwithstanding anything to the contrary
herein, in the event that the sum aggregate present value of (i) the Severance
Payment payable under Section 6 hereof, (ii) any and all additional amount or
benefits which may be paid or conferred to or on behalf of Executive in
accordance with Section 7 hereof, and (iii) any and all other amounts or
benefits paid or conferred to or on behalf of Executive would constitute a
“parachute payment” (“parachute payment” as used in this Agreement shall be
defined in accordance with Section 280G(b)(2), or any successor thereto, of the
Code), the payments under this Agreement shall be reduced (by the minimum
possible amounts) until no amount payable to Executive under this Agreement
constitutes a parachute payment; provided ,  however, that no such reduction
under this Section 8 shall be made if the net after-tax payment (after taking
into account, Federal, state, local or other income and excise taxes) to which
Executive would otherwise be entitled without such reduction would be greater
than the net after-tax payment (after taking into account Federal, state, local
or other income and excise taxes) to Executive resulting from the receipt of
such payments with such reduction. If, as a result of subsequent events or
conditions (including a subsequent payment or absence of a subsequent payment
under this Agreement), it is determined that payments hereunder have been
reduced by more than the minimum amount required under this Section 8, then an
additional payment shall be promptly made to Executive in an amount equal to the
excess reduction. All determinations required to be made under this Section 8,
including whether a payment would result in a parachute payment and the
assumptions to be utilized in arriving at such determination, shall be made and
approved within fifteen (15) days after the Qualifying Termination by both
(1) accountants selected by the Company and (2) Executive’s designated financial
or legal advisor.

 

9.             Nonsolicitation Covenant. In consideration of the payments to be
made to Executive hereunder, Executive hereby covenants, for a period of two
(2) years following the Qualifying Termination, that he will not, directly or
indirectly (whether as an officer, director, employee, individual proprietor,
control shareholder, consultant, partner or otherwise) (i) solicit, recruit or
hire-away any employee of the Company or successor of the Company or
(ii) solicit, influence or attempt to influence any person or entity to
terminate such person’s or entity’s contractual and/or business relationship
with the Company or successor of the Company. With regard to this Section 9,
Executive acknowledges that the provisions herein are reasonable in both scope
and duration and necessary to protect the business of the Company or its
successor.

 

6

--------------------------------------------------------------------------------


 

10.           Rights and Obligations Prior to a Change in Control. Prior to the
date which is thirty (30) days before a Change in Control, the rights and
obligations of Executive with respect to his employment by the Company shall be
determined in accordance with the policies and procedures adopted from time to
time by the Company and the provisions of any written employment contract in
effect between the Company and Executive from time to time. This Agreement deals
only with certain rights and obligations of Executive subsequent, or within
thirty (30) days prior to, a Change in Control, and the existence of this
Agreement shall not be treated as raising any inference with respect to what
rights and obligations exist prior to the date which is thirty (30) days before
a Change in Control. Unless otherwise expressly set forth in a separate written
employment agreement between Executive and the Company, the employment of
Executive is expressly at-will, and Executive or the Company may terminate
Executive’s employment with the Company at any time and for any reason, with or
without cause, provided that if such termination occurs within thirty (30) days
prior to or three (3) years after a Change in Control and constitutes a
Qualifying Termination (as defined in Section 5 above) the provisions of this
Agreement shall govern the payment of the Severance Payment and certain other
benefits as provided herein.

 

11.           Non-Exclusivity of Rights. Subject to Section 6(c) hereof, nothing
in this Agreement shall prevent or limit Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company or any of its affiliated companies and for which Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any stock option or other agreements with the Company
or any of its affiliated companies. Except as otherwise provided in
Section 6(c) hereof, amounts which are vested benefits or which Executive is
otherwise entitled to receive under any plan or program of the Company or any of
its affiliated companies at or subsequent to the date of any Qualified
Termination shall be payable in accordance with such plan or program.

 

12.           Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counter-claim, recoupment,
defense or other claim, right, or action which the Company may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or to take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement. The Company
agrees to pay, to the full extent permitted by law, all legal fees and expenses
which Executive may reasonably incur as a result of Executive’s successful
collection efforts to receive amounts payable hereunder, or as a result of any
contest (regardless of the outcome thereof) by the Company or others of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by Executive about the amount of any payment pursuant to this Section).

 

13.           Successors.

 

(a)           This Agreement is personal to Executive, and without the prior

 

7

--------------------------------------------------------------------------------


 

written consent of the Company shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.

 

(b)           The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company.

 

14.           Governing Law. This Agreement is made and entered into in the
State of California, and the internal laws of California shall govern its
validity and interpretation in the performance by the parties hereto of their
respective duties and obligations hereunder.

 

15.           Modifications.  This Agreement may be amended or modified only by
an instrument in writing executed by all of the parties hereto.

 

16.           Dispute Resolution. In the event of any controversy, dispute or
claim arising out of or related to this Agreement or Bryant’s employment by the
Company, the parties shall negotiate in good faith in an attempt to reach a
mutually acceptable settlement of such dispute.  If negotiations in good faith
do not result in a settlement of any such controversy, dispute or claim, it
shall be resolved exclusively by final and binding arbitration, before a single
arbitrator, to be held in the County of San Diego, California, in accordance
with the then existing rules of the JAMS.  The parties may obtain discovery in
aid of the arbitration to the fullest extent permitted under law, including
California Code of Civil Procedure Section 1283.05.  All discovery disputes
shall be resolved by the arbitrator.  Judgment upon any such arbitration award
may be entered by any state or federal court of competent jurisdiction.

 

17.           Notices.  Any notice or communications required or permitted to be
given to the parties hereto shall be delivered personally or be sent by United
States registered or certified mail, postage prepaid and return receipt
requested, and addressed or delivered as follows, or at such other addresses the
party addressed may have substituted by notice pursuant to this Section:

 

Quidel Corporation

 

Douglas C. Bryant

10165 McKellar Court

 

424 Brandon Way

San Diego, CA 92121

 

Austin, Texas 78733

Attn: President

 

 

 

18.           Captions.  The captions of this Agreement are inserted for
convenience and do not constitute a part hereof.

 

19.           Severability.  In case any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein and there shall be deemed

 

8

--------------------------------------------------------------------------------


 

substituted for such invalid, illegal or unenforceable provision such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by the applicable law. In case this Agreement, or any one or more the
provisions hereof, shall be held to be invalid, illegal or unenforceable within
any governmental jurisdiction or subdivision thereof, this Agreement or any such
provision thereof shall not as a consequence thereof be deemed to be invalid,
illegal or unenforceable in any other governmental jurisdiction or subdivision
thereof.

 

20.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.

 

[Remainder of page left blank intentionally, signatures on following page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above in San Diego,
California.

 

 

 

QUIDEL CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Mark A. Pulido

 

 

Printed Name:  Mark A. Pulido

 

 

Title:

Chairman of the Board of Directors,

 

 

 

Quidel Corporation

 

 

 

 

 

Douglas C. Bryant

 

 

 

 

 

By:

/s/ Douglas C. Bryant

 

 

 Douglas C. Bryant

 

10

--------------------------------------------------------------------------------